DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11, 13-21, 23 and 25-38 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 U.S.C. § 101
The present claims are directed to an improved graphical user interface and thus integrate the abstract idea of receiving news notifications into a practical application.  Accordingly, the 35 U.S.C. § 101 rejection of the previous Office action is withdrawn.
35 U.S.C. § 103
The closest prior art references of record are:
GROSSMAN (US 20060026088 to Grossman; J. K. et al.)  involves receiving channel content encoded on a communication signal that is broadcasted to multiple electronic devices. The channel content is related to either of news channel content or stocks channel content. A portion of the channel content is stored on the electronic device. The channel content is associated with a stock channel application and a news channel application on the electronic device.
MICHEL (US 20110258656 A1 to MICHEL, K.) teaches enabling “news stories” notifications (MICHEL [22]) and permission-setting where selections are grayed out if they have been set as “Deny.” (MICHEL [24]). 

I. Podnar and K. Pripuzic, "m-newsboard: a news dissemination service for mobile users," Proceedings of the 7th International Conference on Telecommunications, 2003. ConTEL 2003., 2003, pp. 205-211, doi: 10.1109/CONTEL.2003.176911. (Year: 2003) teaches a system that allows mobile users to receive notifications with news of their interest including subscribing to particular news categories or by supply keywords and receiving notifications when such news is published..
None of these references disclose, teach, or suggest, alone or in combination the following limitations found in independent claim 1, and substantially in independent claims 21 and 29:
A method of configuring news notifications by a news application of an electronic device, the method comprising: displaying, on a display, in the news application of the electronic device: news channels comprising a first set of news channels that support electronic notifications and a second set of news channels that do not support electronic notifications, wherein the electronic notifications comprise a graphical overlay that is selectable to render an associated news article published by a publisher of the electronic notification; and an option to modify a news notification configuration of the electronic device; receiving, via the option, an indication to modify the news notification configuration of the electronic device; identifying, from the news channels, the first set of news channels that support notifications; in response to the indication: displaying, on the display, in the news application of the electronic device, a bifurcated list comprising only the first set of news channels that support notifications, while refraining from displaying the second set of Application No. 15/453,890 Interview Summary, Amendment, and Response to Office Action mailed May 24, 2021 Page 3 news channels that do not support news notifications in the bifurcated list, the bifurcated list of news channels comprising: a first section containing a first group of news channels designated as favorite news channel, the first group having a first location on the display; and a second section, separate from the first section, containing a second group of news channels that are not designated as favorite news channel, the second group having a second location on the display; for each news channel in the bifurcated list of the news channels, displaying a respective affordance corresponding to a respective news channel and configured to selectively enable or disable notifications corresponding to the respective news channel; receiving a request to receive notifications from a particular news channel in the bifurcated list; and enabling display of the notifications from the particular news channel based on the request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KOZUB,  D., How to control notifications for specific apps on the Samsung Galaxy S7,  Mastering Galaxy S7, 12 March 2016, [retrieved on 2020-02-27]. Retrieved from the Internet <URL: https://www.androidcentral.com/how-control-notifications-specific-apps-galaxy-s7>)  (Year: 2016) teaches controlling notifications from specific apps by toggling a slider.
US 8214464 B2 to Apfel; Darren A. teaches an interface that presents selectable update indicators that are visually associated with the icons to represent availability of current updates for the selected entities. The interface outputs the current update for the entity responsive to selection of a corresponding selectable update indicator.
US 20180013800 A1 to Morrison; Daniel teaches a system in which content is monitored and notifications are sent based on user settings,
US 20170235820 A1 to Conrad; Jack G. teaches a system that monitors news articles  and  developing news stories based on the evolving event itself, rather than through the examination of an exhaustive list of retrieved documents. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SIGMOND M BENNETT can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3699                                                                                                                                                                                                        
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694